COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NOS. 02-13-00225-CV
                                  02-13-00226-CV


IN THE INTEREST OF Z.S.H. AND
T.S.H., CHILDREN


                                      ------------

          FROM THE 322ND DISTRICT COURT OF TARRANT COUNTY

                                      ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                      ------------

      We have considered appellant’s “Motion To Dismiss.”         It is the court’s

opinion that the motion should be granted; therefore, we dismiss the appeals.

See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeals shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                     PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DELIVERED: October 31, 2013


      1
       See Tex. R. App. P. 47.4.